Citation Nr: 1031658	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  03-26 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for an undiagnosed illness 
manifested by stomach problems.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1990 to 
June 1992.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied service connection for PTSD, stomach pains, and back 
spasm/scoliosis.

The psychiatric claim has been modified as reflected on the cover 
pursuant to the ruling in Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (The scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Personnel records show that the Veteran served in the U.S. Navy 
on the USS Detroit (AOE-4) from October 1990 to June 1992.  His 
DD-Form 214 notes that he had no foreign service.  However, he 
contends that the USS Detroit sailed in the Red Sea during his 
service time and had to dock for repairs for a week.  Before his 
claim for an undiagnosed illness manifested by stomach pains can 
be adjudicated, it must be resolved whether or not the Veteran's 
service qualifies him to be considered a Persian Gulf veteran, 
pursuant to 38 C.F.R. § 3.317(d), namely that he served in the 
Southwest Asia theater of operations including Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
or the airspace above these locations.

The Veteran's personnel records for his period of active duty 
service have been obtained and associated with the claims file 
but the ships logs for the USS Detroit would be more helpful in 
corroborating that the Veteran had Persian Gulf service.

Regarding the claim for PTSD, the Veteran has related multiple 
stressors including sexual trauma onboard the USS Detroit, being 
in a bar in Tel Aviv that was later bombed, and fear of 
terrorists' attacks from approaching Kuwait and Saudi Arabia in 
the surrounding waters.  A March 2003 opinion from a VA physician 
notes that the Veteran has an Axis I diagnosis of PTSD, 
noncombat, Navy.  The Veteran related stressors of a shipmate 
jumping off the ship at sea, being at a night club in Tel Aviv 
that was bombed after he left, and that in Saudi Arabia, "they 
shot up a bus."  He also stated that he was traumatized from a 
motor vehicle accident during his service in the Navy reserves.  
A psychologist at a Vet Center in April 2005 also diagnosed the 
Veteran with PTSD related to his reported sexual molestation by 
two men that he knew aboard the USS Detroit.  The Veteran's 
mother submitted a statement in January 2002 that the Veteran 
changed after his service and became less confident and withdrawn 
and thought about suicide.  

Effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  
 
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The regulation changes apply to any claim appealed to the Board 
that has not been decided as of July 13, 2010.

The record as it stands is incomplete to decide the PTSD claim.  
Specifically, the Veteran's service in the Persian Gulf needs to 
be verified.  The VA physician who determined that he had PTSD 
was not noted as being a psychiatrist or psychologist.  

With respect to the service connection claim for a back 
condition, the Veteran contends that his back injury stems from a 
motor vehicle accident he had on his way to report for Reserve 
duty in November 1992.  A line of duty request was made to the 
Department of the Navy but they responded in August 2009 that 
there was no record of an investigative report.  The RO contacted 
the National Personnel Records Center (NPRC) to obtain the 
Veteran's Navy reserve records.  In February 2009, the NPRC 
responded that: "There are no records at Code 13 for this 
person.  If you make another PIES request, address it yourself to 
Code 31.  It will go through DPRIS and any imaged records that 
are available will be furnished to your request.  Be careful not 
to use PIS requests codes that are invalid for DPRIS use."  
There is no indication that the RO made a follow-up request using 
the proper code as directed by the NPRC.  The reserve records are 
crucial to the Veteran's claim and every effort must be made to 
obtain them.



Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service 
department to obtain copies of ships logs for 
the USS Detroit (AOE-4) from October 1990 to 
June 1992 to verify whether the ship either 
docked at ports in Kuwait or Saudi Arabia or 
sailed in the Red Sea, the Arabian Sea, the 
Gulf of Aden, the Gulf of Oman, or the 
Persian Gulf.

2.  Make follow-up attempts to obtain the 
Veteran's Navy reserves records in light of 
the NPRC's last response: "There are no 
records at Code 13 for this person.  If you 
make another PIES request, address it 
yourself to Code 31.  It will go through 
DPRIS and any imaged records that are 
available will be furnished to your request.  
Be careful not to use PIS requests codes that 
are invalid for DPRIS use."  

3.  After #1-2, schedule the Veteran for a VA 
examination with a psychologist or a 
psychiatrist to review the claims file 
including his history of psychiatric 
treatment since 1994, take a complete history 
from the Veteran regarding his reported in-
service stressors, and determine whether it 
is at least as likely as not (50 percent 
chance or greater) that any of his current 
psychiatric diagnoses, including PTSD, are 
related to any event in service.

A rationale for all opinions must be 
provided.  The claims file must be reviewed 
in conjunction with the examination.

4.  Thereafter, any additional development 
deemed necessary should be conducted.  If any 
of the benefits sought on appeal remain 
denied, issue the Veteran and his 
representative a supplemental statement of 
the case and allow for a reasonable period to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


